Exhibit 10.2
American International Group, Inc.
Stock Salary Award Agreement
          AIG is awarding you a regular, periodic grant of restricted stock
units (“RSUs”) at the initial rate set forth on Schedule A (your “Annual Stock
Salary”). This Award Agreement sets forth the terms and conditions of your
Annual Stock Salary.
     1. Defined Terms. Capitalized terms used but not defined in this Award
Agreement have the meanings given in the Glossary of Terms.
     2. Periodic Grant of RSUs.
          (a) Beginning on the date of this Award Agreement, your Annual Stock
Salary will accrue and be earned equally over the course of the year, subject to
your continued Employment. Your Annual Stock Salary may be changed from time to
time by the Committee, including to increase, decrease or terminate your Annual
Stock Salary. Your Annual Stock Salary will be given retroactive effect to
January 1, 2009.
          (b) On each Grant Date you will be issued RSUs equal to (1) the amount
of your Annual Stock Salary earned over the relevant payroll period, net of any
applicable tax withholdings and deductions (e.g., FICA and FUTA) pursuant to
Paragraph 6(a), divided by (2) the Fair Market Value of one share of Common
Stock on the Grant Date, rounded down to the nearest whole share.
          (c) For any Grant Date that would have occurred during the period
beginning on January 1, 2009 and the date of this Award Agreement, you are being
issued RSUs on the date of this Award Agreement determined on the basis of the
Fair Market Value of one share of Common Stock on the date of this Award
Agreement.
     3. Vesting and Settlement.
          (a) Each RSU constitutes an unfunded and unsecured promise to pay the
Fair Market Value of one share of Common Stock on the applicable Redemption
Date. RSU’s will be payable solely in cash and, as a holder of RSUs, you will
have only the rights of a general unsecured creditor and no rights as a
shareholder of AIG.
          (b) RSUs granted pursuant to the Award shall be immediately vested on
the applicable Grant Date.
          (c) Following the Redemption Date of any RSU, AIG shall pay you the
Fair Market Value of the share of Common Stock, net of any applicable tax
withholding and deductions pursuant to Paragraph 6(a). In addition, except to
the extent reflected in any adjustment pursuant to Paragraph 10, AIG will pay
you the Fair Market Value on the Redemption Date of any dividend or distribution
in

 



--------------------------------------------------------------------------------



 



respect of the underlying share of Common Stock with a record date that occurred
on or after the close of business on the Grant Date and before the Redemption
Date, net of any applicable tax withholding and deductions pursuant to
Paragraph 6(a). Payments of amounts owed under this Section 3(c) will be made on
the next immediately following payroll date that is at least one week after the
applicable Redemption Date.
     4. Termination. Your rights in respect of future grants under this Award
shall immediately terminate if at any time your Employment with the Company
terminates for any reason, except that you shall be entitled to receive a final
grant of RSUs determined in accordance with Paragraph 2 for any portion of your
Annual Stock Salary that you had accrued through the date of your termination of
Employment but had not yet been granted.
     5. Nonassignability; No Hedging; Successor Entity.
          (a) Neither this Award nor any rights and obligations under this Award
Agreement may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of or hedged in any manner (including through the use of
any cash-settled instrument), whether voluntarily or involuntarily and whether
by operation of law or otherwise, other than by will or by the laws of descent
and distribution. Any sale, exchange, transfer, assignment, pledge,
hypothecation or other disposition in violation of this Section 5 will be null
and void and any RSU that is hedged in any manner will immediately be forfeited.
All of the terms and conditions of this Award Agreement will be binding upon any
permitted successors and assigns.
          (b) Unless otherwise determined by the Committee, in the event of a
merger, consolidation, mandatory share exchange or other similar business
combination of AIG with or into any other entity (“Successor Entity”) or any
transaction in which another person or entity acquires all of the issued and
outstanding Common Stock of AIG, or all or substantially all of the assets of
AIG, this Award may be assumed or a substantially equivalent award may be
substituted by such successor entity or a parent or subsidiary of such successor
entity.
     6. Withholding.
          (a) The Company will satisfy applicable tax withholdings and make
applicable deductions in respect of Annual Stock Salary earned by you over a
payroll period and issue RSUs pursuant to Paragraph 2(b) in respect of the
remainder. On each Redemption Date, AIG will satisfy any additional tax
withholdings and make applicable deductions in respect of the amount to be paid
to you and make payment to you pursuant to Section 3(c) in respect of the
remainder.
          (b) In all cases, you shall be solely responsible for any applicable
taxes (including, without limitation, income and excise taxes) and penalties,
and any interest that accrues thereon, that may be incurred in connection with
the Award and/or settlement of the RSUs.

-2-



--------------------------------------------------------------------------------



 



     7. No Rights to Continued Employment. Nothing in this Award Agreement shall
be construed as giving you any right to continued Employment by the Company or
affect any right that the Company may have to terminate or alter the terms and
conditions of your Employment.
     8. No Increase in Severance. Neither your Annual Stock Salary nor amounts
you receive pursuant to this Award Agreement will increase the amounts payable
to you pursuant to AIG’s severance plans and arrangements.
     9. Offset. AIG has the right to offset against its obligation to pay cash
under this Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any awards, or amounts repayable to AIG pursuant to
tax equalization, housing, automobile or other employee programs) that you then
owe to AIG and any amounts the Committee otherwise deems appropriate pursuant to
any tax equalization policy or agreement.
     10. Adjustment. The Committee shall adjust equitably the terms of this
Award to preserve the benefits or potential benefits intended to be made
available to you for any increase or decrease in the number of issued shares of
Common Stock resulting from a recapitalization, spin-off, split-off, stock
split, stock dividend, combination or exchange of shares of Common Stock,
merger, consolidation, rights offering, separation, reorganization or
liquidation, or any other change in the corporate structure or shares of AIG.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
decline to adjust the terms of this Award if it determines that such adjustment
would violate applicable law or result in adverse tax consequences to you or to
AIG.
     11. Arbitration; Choice of Forum.
          (a) Any dispute, controversy or claim between the Company and you,
arising out of or relating to or concerning this Award Agreement, shall be
finally settled by arbitration in New York City before, and in accordance with
the rules then obtaining of, the New York Stock Exchange, Inc. (the “NYSE”) or,
if the NYSE declines to arbitrate the matter (or if the matter otherwise is not
arbitrable by it), the American Arbitration Association (the “AAA”) in
accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by you must first be submitted to the
Committee in accordance with claims procedures determined by the Committee. This
paragraph is subject to the provisions of Paragraphs 11(b) and (c) below.
          (b) THE COMPANY AND YOU HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AWARD AGREEMENT THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED ACCORDING TO
PARAGRAPH 11(a) OF THIS AWARD AGREEMENT. This includes any suit, action or
proceeding to compel arbitration or to enforce an arbitration award. The Company
and you acknowledge that the forum designated by this Paragraph 11(b) has a
reasonable relation to this Award Agreement, and to your relationship with the
Company. Notwithstanding the foregoing, nothing herein

-3-



--------------------------------------------------------------------------------



 



shall preclude the Company from bringing any action, suit or proceeding in any
other court for the purpose of enforcing the provisions of this Paragraph 11.
          (c) The agreement by you and the Company as to forum is independent of
the law that may be applied in the action, suit or proceeding, and you and the
Company agree to such forum even if the forum may under applicable law choose to
apply non-forum law. You and the Company hereby waive, to the fullest extent
permitted by applicable law, any objection which you or the Company now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Paragraph 11(b). You
and the Company undertake not to commence any action, suit or proceeding arising
out of or relating to or concerning this Award Agreement in any forum other than
a forum described in this Paragraph 11. You and (subject to the last sentence of
Paragraph 11(b)) the Company agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any such suit, action or
proceeding in any such court shall be conclusive and binding upon you and the
Company.
          (d) You irrevocably appoint the Secretary of AIG as your agent for
service of process in connection with any action, suit or proceeding arising out
of or relating to or concerning the Award Agreement which is not arbitrated
pursuant to the provisions of Paragraph 11(a), who shall promptly advise you of
any such service of process.
          (e) You hereby agree to keep confidential the existence of, and any
information concerning, this Award Agreement and any dispute, controversy or
claim relating to this Award Agreement, except that you may disclose information
concerning such dispute or claim to the arbitrator or court that is considering
such dispute or to your legal counsel (provided that such counsel agrees not to
disclose any such information other than as necessary to the prosecution or
defense of the dispute).
          (f) You recognize and agree that prior to the grant of this Award you
have no right to any benefits hereunder. Accordingly, in consideration of the
receipt of this Award, you expressly waive any right to contest the amount of
this Award, terms of this Award Agreement, any interpretation, determination,
action or omission hereunder by the Committee, or any amendment to this Award
Agreement and you expressly waive any claim related in any way to the Award
including any claim based on any promissory estoppel or other theory in
connection with this Award and your Employment with the Company.
     12. Section 409A.
          (a) RSUs awarded under this Award Agreement are intended to be
“deferred compensation” subject to Section 409A, and this Award Agreement is
intended to, and shall be interpreted, administered and construed to, comply
with Section 409A with respect to the RSUs. The Committee shall have full
authority to give effect to the intent of this Paragraph 12(a).
          (b) Each payment under the RSUs shall be treated as a separate payment
for purposes of Section 409A.

-4-



--------------------------------------------------------------------------------



 



     13. Amendment; Committee Discretion. The Committee may at any time amend
the terms and conditions set forth in this Award Agreement; provided that,
notwithstanding the foregoing, no such amendment shall materially adversely
affect your rights and obligations under this Award Agreement with respect to
amounts that you have already earned and accrued without your prior written
consent (or the consent of your estate, if such consent is obtained after your
death). Any amendment of this Award Agreement shall be in writing signed by an
authorized member of the Committee or a person or persons designated by the
Committee. Subject to the other provisions of this Paragraph 13, the Committee
shall have full discretion with respect to the interpretation of this Award
Agreement and any actions to be taken or determinations to be made in connection
with this Award Agreement, and its interpretations, actions and determinations
shall be final, binding and conclusive.
     14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
     15. TARP Restrictions. Payment under this Award Agreement is subject to
applicable regulations issued by the U.S. Department of the Treasury and
applicable requirements of agreements between AIG and the U.S. government, as
the same are in effect from time to time. You may receive compensation under
this Award Agreement only to the extent that it is consistent with those
regulations and requirements. Without limiting the generality of the foregoing,
this Award Agreement is intended constitute stock salary that complies with the
Determination Letter and shall be interpreted in all respects to so comply.
          In Witness Whereof, the Company has caused this Award Agreement to be
duly executed and delivered as of                     , 20     .

                  American International Group, Inc.
 
           
 
  By:        
 
     
 
   
 
           
 
  By:        
 
     
 
   

-5-



--------------------------------------------------------------------------------



 



[Applicable to Top 25]
Schedule A
Recipient:

     
Annual Stock Salary
  $• per year

Redemption Dates:

          Tranche   Amount of Tranche   Redemption Date
1
  One-third of total   Second anniversary of Grant Date
2
  One-third of total   Third anniversary of Grant Date
3
  One-third of total   Fourth anniversary of Grant Date

In accordance with the Determination Letter and to the extent permitted by IRS
Notice 2009-92, each Redemption Date shall be accelerated by one year if AIG’s
federal obligations are repaid.

-6-



--------------------------------------------------------------------------------



 



[Applicable to Top 100]
Schedule A
Recipient:

     
Total Annual Stock Salary:
  $• per year

Redemption Dates:

          Tranche   Amount of Tranche   Redemption Date
1
      First anniversary of Grant Date
2
      Third anniversary of Grant Date

-7-



--------------------------------------------------------------------------------



 



Glossary of Terms
The following terms shall have the meanings set forth below.
          “AIG” or the “Company” means American International Group, Inc.
          “Award” means the award of Annual Stock Salary pursuant to this Award
Agreement.
          “Award Agreement” means the award agreement to which this Glossary of
Terms is attached, as it may be amended, supplemented or replaced from time to
time.
          “Committee” means the Compensation and Management Resources Committee
of the Board of Directors of AIG, including any substitute or successor
committee .
          “Common Stock” means the common stock of AIG, par value $2.50 per
share, and any other securities or property issued in exchange therefor or in
lieu thereof.
          “Determination Letter” means the [December 11, 2009 Determination
Letter issued with respect to AIG under 31 C.F.R. § 30.16(a)(3)(ii)]
[October 22, 2009 Determination Letter issued with respect to AIG under 31
C.F.R. § 30.16(a)(3)].
          “Employment” means your performance of services for AIG, as an
employee of AIG, as determined by the Committee.
          “Fair Market Value” means, with respect to a share of Common Stock on
any day, the closing price of a share of Common Stock on the New York Stock
Exchange on that day (or, if the New York Stock Exchange is closed on that day,
on the next following day on which the Common Stock is traded on that Exchange).
If the Common Stock ceases to be listed or traded in the regular way on the New
York Stock Exchange, the Fair Market Value Stock shall be determined by a
methodology approved by the Committee.
          “Grant Date” means each date that your base salary with the Company is
payable in accordance with the Company’s payroll practices then in effect.
          “Redemption Date” means each redemption date set forth in Schedule A.

-8-